Citation Nr: 1338583	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  06-37 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an evaluation in excess of 10 percent for post operative residuals of herniated discs at L4-5 and L5-S1 (hereinafter, low back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Counsel



INTRODUCTION

The Veteran had active military service from February 2001 to February 2006.

The TDIU matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

Although the issue of entitlement to a TDIU was not directly addressed by the RO in the June 2006 rating decision, the issue stems from the Veteran's expressed disagreement with the 10 percent initial rating assigned for post operative herniated disc, L4-5 and L5-S1, effective from February 4, 2006.  During the pendency of the appeal for a higher initial rating, the issue of entitlement to a TDIU was raised by the record by a June 2006 VA medical report which reflected the Veteran averred that he was unable to work due to his back.  Although a December 2009 Board decision denied the appeal from the June 2006 rating decision for a higher initial rating for the service-connected low back disability, it was recognized that the matter of entitlement to a TDIU was part and parcel of the Veteran's claim for a higher initial evaluation for his service-connected low back disability, and stemmed from the June 2006 rating decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU matter for additional development.  

The Veteran was scheduled for a Travel Board hearing in December 2007.  A VA Form 119, Report of Contact, dated in November 2007, reflects that the Veteran requested that his Travel Board hearing be cancelled.  There is no evidence of record that the Veteran requested any other type of hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(d), (e) (2013).

This appeal was processed using a VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As will be discussed in greater detail below, a new claim for entitlement to an evaluation in excess of 10 percent for post operative herniated disc, L4-5 and L5-S1 has been raised by the record.  (See the September 2013 statement from the Veteran's representative.)  The Board finds that adjudication of such increased rating claim is inextricably intertwined with adjudication of the appeal for entitlement to a TDIU.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently service connected for a low back disability, currently evaluated as 10 percent disabling, gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling and migraine headaches, currently rated as noncompensable (zero percent).  His combined evaluation for compensation is 20 percent.  

As noted above, a new claim of entitlement to an increased rating for the service-connected low back disability has been raised by the record.  The Board finds that adjudication of such increased rating claim is inextricably intertwined with adjudication of the appeal for entitlement to a TDIU.  However, this issue has not been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Veteran's TDIU claim is partially dependent on his combined evaluation, which may be impacted by the AOJ's adjudication of his claim for an increased evaluation for his service-connected low back disability.  Noting this interplay between the claims, the Board finds that appellate adjudication of the TDIU claim must be deferred until the low back disability increased rating claim is completely developed and adjudicated.  

Further clarification is necessary concerning the Veteran's employment status during the pendency of the appeal.  Specifically, although the Veteran was noted to be employed as a full-time mechanic at the time of the May 2013 VA examination, the Veteran was previously self-employed as a pressure washer.  See a May 2011 examination report.  His representative has asserted that this period of self-employment, necessitated by his service-connected low back disability, amounted to a sheltered workplace, and thus, should be considered "marginal employment" rather than a substantially gainful occupation.  The Board recognizes that further development with regard to this matter was addressed in the remand portion of a September 2012 Board decision.  However, the record does not reflect that such development action has been completed.   On remand, the RO/AMC must again afford the Veteran the opportunity to establish that his period of self-employment as a pressure washer was less than substantially gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must send the Veteran VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) for him to complete, with instructions to return the form to the RO/AMC.  

2.  The RO/AMC must contact the Veteran and ask that he provide any information and evidence to establish that his employment as a self-employed pressure washer was other than substantially gainful employment, to include the submission of Internal Revenue Service (IRS) W-2 Forms, tax returns and/or pay stubs. 

3.  After the completion of above, the RO must determine whether the Veteran's income was below the poverty threshold as per the standards of the U.S. Department of Commerce, Bureau of the Census, at any time period(s) since February 4, 2006.  A summary of any such time period(s) should be created and associated with the claims file.  

4.  Thereafter, complete any additional evidentiary development necessary to adjudicate the claim of entitlement to a TDIU at any time during the rating period (from February 4, 2006, to the present), to include, if deemed warranted by new evidence, obtaining appropriate medical opinions (retroactive and/or contemporary) from an appropriate VA physician and/or vocational expert.  

5.  Adjudicate in a rating decision the new claim for entitlement to an evaluation in excess of 10 percent for post operative herniated disc, L4-5 and L5-S1, and issue the Veteran and his representative notice of the decision along with his appellate rights.  The Veteran should be specifically informed that if he disagrees with the determination, he must perfect an appeal on the issue within one year of notice thereof, if he wishes it to be certified to the Board. 

6.  Thereafter, readjudicate the Veteran's TDIU claim in light of all of the evidence of record.  In doing so, if the RO/AMC finds that the Veteran's employment is/was "marginal," but that his combined evaluation does/did not meet the criteria of 38 C.F.R. § 4.16(a) for any period(s) since February 4, 2006, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of Compensation Services for consideration of assignment of an extraschedular evaluation for that period.  

7.  If entitlement to a TDIU is not granted for any period(s) from February 4, 2006, to the present, the Veteran and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


